        


                                                          UNITED STATES DISTRICT COURT

                                                           MIDDLE DISTRICT OF LOUISIANA



       DAJA NATHAN                                                                   CIVIL ACTION

       VERSUS                                                                        17-118-SDD-RLB

       PNK (BATON ROUGE) PARTNERSHIP


                                                                      RULING

                     This matter is before the Court on the Motion for Summary Judgment1 filed by

       Defendant, PNK Partnership, d/b/a L’Auberge Casino & Hotel Baton Rouge (“L’Auberge

       or “Defendant”). Plaintiff, Daja Nathan (“Plaintiff”) has filed an Opposition2 to this motion,

       to which Defendant filed a Reply.3 For the reasons which follow, the Court finds that

       Defendant’s motion should be granted.

       I.            FACTUAL AND PROCEDURAL BACKGROUND

                     Defendant hired Plaintiff in September of 2015 for the position of MyChoice

       Representative at L’Auberge Casino & Hotel in Baton Rouge, Lousiana.4 Plaintiff alleges

       her duties in this position included, inter alia: “guest services; answering any questions

       any guests may have regarding promotional giveaways, bonuses on cards, writing

       vouchers; checking in VIP guests and assisting the marketing team with VIP giveaways.”5



                                                                   
       1
         Rec. Doc. No. 32.
       2
         Rec. Doc. No. 33.
       3
         Rec. Doc. No. 36.
       4
         Rec. Doc. Nos. 32-2 & 32-3.
       5
         Rec. Doc. No. 33-32 at 3, ¶ 10. An exhaustive job description for a MyChoice Representative is set forth
       in Rec. Doc. No. 32-4.  
       Document Number: 48610 
                                                                                                    Page 1 of 21 
                                                                                                                 
        

Jury
 


              Plaintiff alleges that her immediate supervisor was Nakisha Growe (“Growe”), an

African-American female, and Growe’s supervisor was Erica White (“White”), a

Caucasian female.6 Plaintiff claims that, from the time she began working for Defendant,

she noticed White treating minority employees differently than others she supervised.7

Plaintiff claims that White “habitually targeted, harassed and intimidated minorities under

her supervision,” and that other minority employees complained about White’s treatment.8

              Several weeks into her seven-month employment, Plaintiff claims an incident

occurred between Plaintiff and White’s friend, Sarah Savoy (“Savoy”), who was also a

Caucasian female manager employed by Defendant.9 Specifically, Plaintiff alleges Savoy

offered Plaintiff candy from her purse, but Plaintiff did not accept, which allegedly resulted

in Plaintiff being verbally reprimanded by Savoy, who allegedly “coached” her that she

should accept things when offered.10 Following this incident, Plaintiff contends White

“targeted, harassed, retaliated and intimidated” Plaintiff regarding her job performance.11

Plaintiff claims that White instructed Growe “to write her up” on various occasions12 for

coming in late13 and for violating the internet policy by being on Facebook during working

hours.14               Plaintiff argues these write ups were not warranted because she was not late

on the date in question as her work schedule had been previously changed, and there

was no internet policy preventing Facebook usage during work – as several other


                                                            
6
  Rec. Doc. No. 33-32 at 3, ¶ 11.
7
  Id. at 3, ¶ 12.
8
  Id.
9
  Id. at 3, ¶ 13.
10
   Id. at 3-4, ¶ 13.
11
   Id. at 4, ¶ 14.
12
   Id.
13
   Id.
14
   Id., ¶ 15. 
Document Number: 48610 
                                                                                        Page 2 of 21 
                                                                                                     
 
 


employees routinely did – until White targeted Plaintiff for this conduct.15 Also, Plaintiff

was deposed and testified that she “was told” by others that White denied her request to

transfer to another division;16 however, this is hearsay.

              Plaintiff claims she reported White’s behavior to Growe and to Human Resources

Director Nikki Boutte (“Boutte”); however, the alleged harassment only worsened.17

Although she allegedly complained to Boutte again, Plaintiff claims no action was ever

taken to address White’s alleged conduct.18

              The sequence of events that occurred on April 26, 2016 resulted in Plaintiff’s

termination by Defendant. Plaintiff contends that, on this day, a patron left tips for the

Plaintiff and two other employees, Margo Reese (“Reese”), an African-American, and

Christina Farrar (“Farrar”), a Caucasian.19 Plaintiff claims that, despite telling the patron

that she and her co-employees were not permitted to accept tips, he insisted and allegedly

left three (20) twenty dollar bills on the counter for Plaintiff, Reese, and Farrar.20 Plaintiff

alleges she “picked up the money and distributed the cash to the others.”21 Plaintiff

testified that she remembered “taking all the money, bringing it to the back, putting

Margo’s 20 in her purse, giving Christina her 20 and [Plainitff] keeping [her] 20.”22 Upon

discovery of the $20 bill in her purse, Reese contacted her supervisor, reported the

incident, and turned in the money. Plaintiff claims that, after lunch on April 27, she spoke



                                                            
15
   Id. at ¶¶ 14-15 .
16
   Rec. Doc. No. 33-27 at 1 (Deposition of Plaintiff p. 66, line 7).
17
   Rec. Doc. No. 33-32 at 4, ¶ 16.
18
   Id., ¶ 17.
19
   Id. at 4-5, ¶ 18.
20
   Id. at 5, ¶ 18.
21
   Id., ¶ 18.
22
   Rec. Doc. No. 33-11 (Deposition of Plaintiff, p. 90, lines 20-23). 
Document Number: 48610 
                                                                                    Page 3 of 21 
                                                                                                 
 
 


with Growe regarding the incident and subsequently turned in the money.23 Plaintiff

argues that Farrar “went home with her tip and did not turn it in until the next day.24

              Following the tipping incident, Plaintiff contends she and Reese, but not Farrar,

were asked to write a statement about the incident. Further, Plaintiff claims that neither

Reese nor Farrar were disciplined for the incident.25 In contrast, Plaintiff was suspended

and ultimately terminated for violating company policy by taking the tips.26 Plaintiff

maintains that, prior to her termination, she was “a model employee,” who was never

written up or disciplined for any issues except those involving White.27 Plaintiff further

claims she had received several customer service surveys citing her exceptional

service.28

              Unsurprisingly, Defendant describes the tipping incident and Plaintiff’s termination

very differently. Defendant claims Plaintiff was terminated for knowingly accepting a tip

from a guest in direct violation of company policy.29 Defendant also claims Plaintiff

“surreptitiously” accepted the tip and encouraged her co-employees to take the tips, which

Defendant contends was captured on surveillance video30 and has been submitted to the

Court for review.31

              Defendant maintains that, on the day in question, the patron placed three twenty



                                                            
23
   Rec. Doc. No. 33-32 at 5, ¶ 19.
24
   Rec. Doc. No. 33 at 4 (citations omitted).
25
   Rec. Doc. No. 33-32 at 5, ¶ 20.
26
   Id., ¶ 21.
27
   Id., ¶ 22.
28
   Id.
29
   Rec. Doc. Nos. 32-14 at 2-3; 32-2 at 1; 32-6 at 1; 32-12 at 1; 32-15 at 2; 32-18 at 2; 32-16 at 2; 32-19 at
1; 32-17 at 1; & 32-20 at 1.
30
   Rec. Doc. Nos. 32-15 at 1-2; 32-18 at 2; 32-16 at 1; 32-17 at 1; 32-13 at 27-28; 32-21 at 8-9; & 32-22 at
1-2.
31
   Rec. Doc. No. 31. 
Document Number: 48610 
                                                                                                 Page 4 of 21 
                                                                                                              
 
 


dollar bills in front of Plaintiff, Reese, and Farrar.32 As reflected by the surveillance video,

Reese reached her hand out in a stopping gesture and backed away from the cash.33

However, Defendant claims Plaintiff grabbed all of the cash from the counter and

attempted to “entice” Reese to take the money.34 Reese appears to put the money back

on the counter and hold her empty hands up to the camera to indicate she did not accept

the tip.35 Yet, Defendant claims Plaintiff took the bill Reese placed on the counter while

Reese moved further from the counter, turned and faced the camera, and gestured once

more to signal that she did not accept the money.36 While Plaintiff claims Farrar never

touched the tip, Defendant contends Plaintiff took the entire sixty-dollar tip to the back

room where employees’ personal items are stored.37                         Defendant cites Plaintiff’s

deposition testimony wherein she described the incident as follows:

              And then [the patron] came back and he was like, 20 for you, 20 for you, 20
              for you, and we were all like no, no, no. And then he was like, yes take it,
              take it, and I remember taking the money. I remember Margo putting her
              hands up and saying, I don’t want it or no, I don’t have it. I don’t recall
              exactly what she was saying and I also remember taking all the money,
              bringing it to the back, putting Margo’s 20 in her purse, giving Christina her
              20 and me keeping my 20.38

Defendant submits Plaintiff offered no explanation for why she picked up all the money

and it took it into the back room39 although she admittedly knew this to be a violation of

the no tip policy.40

                                                            
32
   Rec. Doc. No. 32-16.
33
   Rec. Doc. Nos. 32-15 at 1-2; 32-18 at 2; 32-16 at 1; & 32-17 at 1.
34
   Rec. Doc. Nos. 32-15 at 1-2; 32-18 at 2; 32-16 at 1; 32-17 at 1; & 32-22 at 1-2.
35
   Rec. Doc. No. 32-16.
36
   Rec. Doc. Nos. 32-15 at 1-2; 32-18 at 2; 32-17 at 1; & 32-23 at 11.
37
   Rec. Doc. No. 32-16.
38
   Rec. Doc. No. 32-13 at 27 (Deposition of Plaintiff, p. 90, lines 14-23)
39
   Id. at 30.
40
   Rec. Doc. No. 32-17. 
Document Number: 48610 
                                                                                           Page 5 of 21 
                                                                                                        
 
 


              Defendant conducted an investigation of this incident which revealed that, at the

time of the incident, Farrar had not received training regarding the tipping policy because

she had only attended general orientation at that point in her employment.41 Defendant

states that, in general orientation, MyChoice employees are not made aware of the no tip

policy because some positions that attend the general orientation are allowed to accept

tips.42 Defendant further states that Farrar, having only been employed by Defendant

less than two weeks at the time of the incident, was not terminated for her role in the

incident because she had no knowledge of the no tip policy, and she allegedly only

accepted the tip at the insistence of the Plaintiff.43 Although Farrar was not terminated,

she was given a “Final Written Warning,” which is the final step before termination.44

Defendant claims Reese was not disciplined because the investigation revealed that she

did not intend to accept the tip from the guest or from Plaintiff.45

              Defendant submits the distinction in discipline for Plaintiff was due to “her primary

role” in accepting the tip.46 This “role,” according to Defendant, included taking the $60,

putting a $20 bill in Reese’s purse without her knowledge or consent, and encouraging

other employees to accept the tip, all with the knowledge that it was against company

policy.47 Defendant also notes that White hired Plaintiff seven months earlier, and she

was on the team that made the decision to terminate Plaintiff.48


                                                            
41
   Rec. Doc. No. 32-23 at 10 (Deposition of Erica White, pp. 55-56).
42
   Id.
43
   Rec. Doc. Nos. 32-23 at 10; 32-15 at 1-2; 32-18 at 2; 32-16 at 1-2; & 32-17 at 1.
44
   Rec. Doc. Nos. 32-23 at 10; 32-11 at 1.
45
   Rec. Doc. Nos. 32-23 at 11; 32-22 at 1-2; & 32-21 at 6-9.
46
   Rec. Doc. Nos. 32-23 at 10-11; 32-14 at 2-3; 32-13 at 28-29; 32-6 at 1; 32-15 at 1-2; 32-18 at 2; 32-16
at 1-2; & 32-17 at 1.
47
   Id. 
48
   Rec. Doc. Nos. 32-3 at 1; 32-6 at 1; 32-23 at 10;& 32-13 at 28-29, 33.
Document Number: 48610 
                                                                                             Page 6 of 21 
                                                                                                          
 
 


              Defendant rejects Plaintiff’s characterization that, outside of the tipping incident,

she was a “model employee.” Defendant points to instances of Plaintiff’s discipline prior

to the tipping incident.49 Defendant contends customer complaints were made against

Plaintiff for her “demeanor and surly attitude.”50 Defendant also presents evidence

confirming that White counseled Plaintiff after finding Plaintiff logged into her Facebook

page from a company computer.51

              Following her termination, Plaintiff filed an EEOC Charge against Defendant with

the Louisiana Commission of Human Rights alleging race discrimination and retaliation.52

Plaintiff filed this lawsuit alleging race discrimination, hostile work environment, and

retaliation in violation of Title VII of the Civil Rights Act of 1964.53 Defendant now moves

for summary judgment arguing that Plaintiff’s claims of race discrimination, hostile work

environment, and retaliation are without merit and should be summarily dismissed.

II.           LAW & ANALYSIS

              A. Summary Judgment Standard

              “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”54 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”55 A party moving for summary judgment “must ‘demonstrate the absence


                                                            
49
   Rec. Doc. No. 32-13 at 31.
50
   Rec. Doc. Nos. 32-13 at 4, 6, 31-32, 35-43; 32-2 at 1-3; 32-8 at 1-13; 32-23 at 5-9; & 32-24 at 3.
51
   Rec. Doc. Nos. 32-7 at 1; 32-23 at 4.
52
   Rec. Doc. No. 33-16.
53
   42 U.S.C. § 2000e, et seq.
54
   Fed. R. Civ. P. 56(a).
55
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
Document Number: 48610 
                                                                                              Page 7 of 21 
                                                                                                           
 
 


of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”56 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”57 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”58

              Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”59 All reasonable factual

inferences are drawn in favor of the nonmoving party.60 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”61 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”62



                                                            
56
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
57
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
58
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
59
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). 
60
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
61
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
62
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
Document Number: 48610 
                                                                                                 Page 8 of 21 
                                                                                                              
 
 


              B. Title VII Race Discrimination – Termination

              Plaintiff claims that her termination was based on her race in violation of Title VII.

To prove race discrimination under Title VII, Plaintiff must establish that she is (1) “a

member of a protected class” (2) “was qualified for the position” (3) “was subjected to an

adverse employment action”; and (4) “other similarly situated persons were treated more

favorably.”63 If Plaintiff establishes a prima facie case of discrimination, the burden shifts

to the Defendant to articulate a legitimate, non-discriminatory reason for the adverse

actions taken against her. 64 If the Defendant satisfies this burden of production, the

burden shifts back to Plaintiff, who must “offer sufficient evidence to create a genuine

issue of material fact ‘either (1) that the defendant’s reason is not true, but is instead a

pretext for discrimination (pretext alternative); or (2) that the defendant’s reason, while

true, is only one of the reasons for its conduct, and another motivating factor is the

plaintiff’s protected characteristic (mixed-motive[s] alternative).’”65             Plaintiff proceeds

under a pretext theory in this case.66

                             1. Similarly Situated Comparators

              Turning to Plaintiff’s prima facie case of race discrimination, it is undisputed that

Plaintiff satisfies the first three prongs. However, Plaintiff has failed to satisfy prong four

in that she has failed to identify a proper comparator—someone “similarly situated” who

was “treated more favorably” than she.67 The law is clear that, “[i]n the context of a race



                                                            
63
   Septimus v. Univ. of Hous., 399 F.3d 601, 609 (5th Cir. 2005).
64
   Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009)
65
   Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004); see also Vaughn v. Woodforest Bank,
665 F.3d 632, 637 (5th Cir. 2011) (citing same in the context of a Title VII race discrimination case).
66
   Rec. Doc. No. 33 at 11.
67
   Septimus , 399 F.3d at 609.
Document Number: 48610 
                                                                                             Page 9 of 21 
                                                                                                          
 
 


discrimination claim where the plaintiff alleges that employees who were not members of

the protected class received more [favorable treatment], the plaintiff must come forward

with specific evidence of comparators who were similarly situated.”68 Courts within the

Fifth Circuit define “similarly situated” narrowly.69               In evaluating whether an alleged

comparator is similarly situated,

              “The employment actions being compared will be deemed to have been
              taken under nearly identical circumstances when the employees being
              compared held the same job or responsibilities, shared the same supervisor
              [,] or had their employment status determined by the same person[.]”70
              “Employees with different supervisors, who work for different divisions of a
              company ... generally will not be deemed similarly situated.” The Fifth Circuit
              has further explained, that “employees who have different work
              responsibilities ... are not similarly situated.”71

              Plaintiff identifies Farrar as her similarly situated comparator. As set forth above,

Farrar is a Caucasian female who was involved in the tipping incident and also “received

the tip.”72 Plaintiff notes that she and Farrar held the same job title, had the same job

duties,73 and both were supervised by Growe and White.74 Because Farrar and Plaintiff

both took the tip, but only Plaintiff was terminated, Plaintiff contends she has established

a prima facie case of race discrimination.

              Defendant does not challenge that Farrar and Plaintiff are similarly situated in


                                                            
68
    Corley v. Louisiana ex rel. Div. of Admin., Office of Risk Mgmt, 816 F.Supp.2d 297, 316 (M.D. La.
2011)(citing Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259–60 (5th Cir. 2009))(emphasis added).
69
   See Horton v. G4S Secure Solutions (USA), Inc., No. 16-544-SDD-EWD, 2018 WL 1997535 at *5 (M.D.
La Apr. 27, 2018)(citing
Brown v. Bd. of Trustees Sealy Indep. Sch. Dist., 871 F.Supp.2d 581, 593 (S.D. Tex. 2012); see also Lopez
v. Kempthorne, 684 F. Supp. 2d 827, 856-57 (S.D. Tex. 2010)).
70
   Id. (quoting Turner v. Kansas City S. Ry. Co., 675 F.3d 887, 893 (5th Cir. 2012)(quoting Lee v. Kan. City
S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009))).
71
   Id. (quoting Lee, 574 F.3d at 259 (citing Wyvill v. United Cos. Life Ins., 212 F.3d 296, 302 (5th Cir. 2000)).
72
   Rec. Doc. No. 33 at 9.
73
   See Rec. Doc. No. 33-7 (Deposition of Erica White, p. 60).
74
   Plaintiff cites to the Deposition of Nakisha Growe, Rec. Doc. No. 33-8 (Depo p. 9), but this document
does not reference supervision of Farrar.  
Document Number: 48610 
                                                                                                  Page 10 of 21 
                                                                                                                
 
 


terms of job title, duties, and supervisors. However, Defendant maintains that Farrar had

only been employed for two weeks and had not yet received full training at the time of the

tipping incident; thus, Defendant argues this fails to satisfy the requirement that the

comparators have the same employment action taken under “nearly identical

circumstances.” Defendant submits evidence showing that Farrar had only worked two

shifts prior to the tipping incident and, at the time, she had attended only the general

orientation provided by the company which did not include specific training on tipping.75

              Because Defendant reasonably believed Farrar had not been informed of the

tipping policy, she was not terminated. Nevertheless, her role in the incident resulted in

a Final Notification Record of Counseling, which is a severe disciplinary action just one

step short of termination.76 Thus, Defendant claims that Farrar is not a proper comparator

as the law requires that a similarly situated employee be subject to “the same standards

governing conduct and discipline … without any differentiating or mitigation

circumstances.”77

              In addition to the above mitigating or different circumstances, Defendant contends

Farrar is also an improper comparator as she and Plaintiff did not have comparable

violation histories. As set forth above, Defendant has demonstrated several occasions

where Plaintiff was disciplined for violations of company policy.                 Plaintiff challenges

Defendant’s reference to her “history of poor customer relations” as a distinguishing factor

and cites the deposition testimony of Growe, who testified that Farrar had also received

                                                            
75
   Rec. Doc. No. 36-1 (Declaration of Kizzy Smith, Human Resources Director of Defendant); Rec. Doc.
No. 36-2.
76
   Rec. Doc. No. 32-11.
77
   Rec. Doc. No. 36 at 8 (quoting Johnson v. Alice Indep. Sch. Dist., 12-170, 2012 WL 4068678, at *4 (S.D.
Tex. Sept. 14, 2012))(internal quotations and citations omitted).  
Document Number: 48610 
                                                                                            Page 11 of 21 
                                                                                                          
 
 


customer complaints.78

              Plaintiff also contends that she had never been formally trained on Defendant’s

tipping policy but had only been made aware of it from other employees. Thus, she claims

both she and Farrar had a lack of formal or official training regarding Defendant’s tipping

policy. Plaintiff claims other MyChoice representatives also testified or attested that they

were never formally trained regarding Defendant’s tipping policy but only learned of it from

other employees. Reese testified that she knew they were not allowed to accept tips

“[j]ust from being on the floor, from management, and everybody else, I mean, that worked

in that position that told us we couldn’t take tips.”79 Shametris Lovely, Plaintiff’s co-worker

during the relevant time period, attested that “[t]he tipping policy was never discussed

during orientation. The policy was never discussed by HR or management;” she learned

of the policy “from other workers when she started the actual position.”80

              Thus, Plaintiff maintains that she and Farrar were similarly situated, had the same

level of training regarding tipping, and “Farrar accepted the tip in the same manner that

the Plaintiff did;”81 yet, Farrar was not terminated like Plaintiff.

              The Court finds that Farrar is not a similarly situated comparator. First, it is

undisputed that Plaintiff had been employed seven months at the time of the tipping

incident as compared to Farrar’s two weeks. Second, it is undisputed that Plaintiff was

fully aware that it was against company policy to receive tips. This is demonstrated

throughout the record by evidence submitted by both Plaintiff and Defendant. Plaintiff’s


                                                            
78
   Rec. Doc. No. 33-20 at 1 (Deposition of Nakisha Growe, p. 16).
79
   Rec. Doc. No. 32-21 at 2 (Deposition of Margo Reese, p. 23).
80
   Rec. Doc. No. 33-14 at 1 (Affidavit of Shametris Lovely, ¶ 3). 
81
   Rec. Doc. No. 33 at 11.
Document Number: 48610 
                                                                                     Page 12 of 21 
                                                                                                   
 
 


First Amending Complaint alleges that “[t]he Plaintiff informed the business owner, that

they were not allowed to take tips but, the business owner insisted.”82 Growe, Plaintiff’s

direct supervisor, testified that Defendant maintains a tipping policy that was enforceable

during Plaintiff’s employment, and she confirmed that managers train employees within

their department on the tipping policy rather than provide a formal written policy for an

employee’s signature.83 Growe was asked if she trained Plaintiff on Defendant’s tipping

policy, and she testified: “I can’t tell you directly when, but yes, at some point I’ve said to

everybody, you know, we cannot accept tips.”84 Moreover, despite knowledge of the

policy, Plaintiff admitted in her deposition that she took the tips and distributed them by

placing a bill in Reese’s purse, handing Farrar a bill, and keeping a bill for herself.85

              Particularly fatal to Plaintiff’s claim is the surveillance video that captured the entire

tipping incident.                       Defendant submitted the Declaration of Fenton Morgan Lipscomb

(“Lipscomb”), Surveillance Supervisor at L’Auberge casino since 2013, who declared

under oath that, as the custodian of surveillance footage and case log reports, he regularly

reviews and prepares surveillance footage for Defendant.86 Lipscomb further declared

that White requested a surveillance review of the tipping incident regarding Plaintiff which

revealed Plaintiff accepting a tip from a patron on April 26, 2016 in violation of company

policy.87 Lipscomb prepared a surveillance report with the following findings:

                                                            
82
    Rec. Doc. No. 7 at 5, ¶ 18.
83
    Rec. Doc. No. 32-24 at 5 (Deposition of Nakisha Growe, pp. 22-23). Growe testified that there was an
internet usage policy that employees were required to read and sign.
84
    Id. (Deposition of Nakisha Growe, p. 24, lines 3-5). Growe also described such a situation: “If a guest
were to drop $10 on the floor, you know, they know, hey, we cannot touch it, you cannot accept tips. You
would call security. It it’s left on the counter, if we see it on the floor, if we see it by the escalator, contact
either your manager or contact security if you’re near a phone.” Id. at lines 5-11.  
85
    Rec. Doc. No. 32-13 at 27. 
86
    Rec. Doc. No. 32-15 at 1 (Declaration of Fenton Lipscomb, ¶¶ 1-4).
87
    Id. at 1-2 (Declaration of Fenton Lipscomb, ¶¶ 5-6).
Document Number: 48610 
                                                                                                    Page 13 of 21 
                                                                                                                  
 
 


              MyChoice Manager White requested a review in response to a report that
              MyChoice Representative Daja Nathan had accepted $60 in cash from a
              patron. White requested that Surveillance attempt to determine whether
              Nathan had accepted any cash and whether she'd distributed it amongst
              the other representatives. Upon review, at 1550 hours, a white, male patron
              was observed placing what appeared to be three $20 bills, one in front of
              each of the representatives working there, on the MyChoice counter on the
              casino floor. The guest left the area immediately afterward. Initially, the
              representatives didn't accept the cash, but a few seconds later, Nathan
              collected all three bills and attempted to hand them to the other two
              representatives, Margot Reese and Christina Farrar. Both Reese and
              Farrar refused to accept the cash at that time and Reese held her hands
              up to the camera as though she was showing that she hadn't taken it.
              Nathan then took the cash into the storage room in the MyChoice office,
              where she left it on the counter. She returned with Farrar at 1556 hours
              and, at that time, handed Farrar one of the bills, which Farrar placed into
              a black bag on the counter. White had advised during her initial review
              request that Nathan had supposedly placed some of the cash into the purse
              of one of the other representatives and some more under the coffee cup of
              another. Nathan wasn't observed placing anything into anybody else's
              purse, but she was observed placing something under a coffee mug on top
              of the file cabinet in the office at 15:56:41 hours. Review results verified by
              Supervisor Lipscomb. White was notified of the results of the review. She
              was unsure at the time what action would be taken.88


Director of Surveillance Jerod Emrick (“Emrick”) also submitted a sworn Declaration

wherein he confirmed the same surveillance review taken by Lipscomb at the request of

White.89 Emrick also submitted the surveillance log report, with the same language and

findings set forth in that provided by Lipscomb,90 and Emrick confirmed that the

surveillance case log report and footage are true and correct copies of same.91

              Defendant conventionally filed the surveillance video with the Court, and the Court

had several opportunities to review the footage. In the Court’s view, while the Court finds


                                                            
88
   Rec. Doc. No. 32-16 at 1 (emphasis added).
89
   Rec. Doc. No. 32-18.  
90
   Rec. Doc. No. 32-19.
91
   Rec. Doc. No. 32-18 at 2 (Declaration of Jerod Emrick at 2, ¶¶ 8-9).
Document Number: 48610 
                                                                                        Page 14 of 21 
                                                                                                      
 
 


that the surveillance team’s log reports generally accurately reflect the sequence of

events in the surveillance video, the Court observed that Farrar initially took the bill placed

in front of her, but it appears that Plaintiff subsequently removed the bill from Farrar’s

hands. Plaintiff then attempts to give Reese a bill, but she clearly refuses. The Court

further observed Plaintiff later enter a storage room and place what appears to be money

in a brown purse, then she hands Farrar a bill, which Farrar accepts. Both Reese and

Plaintiff testified that Plaintiff did, in fact, place the $20 bill in Reese’s purse. Additionally,

Reese testified that she did not discover the $20 bill until later when she left work.92

              It is undisputed that Plaintiff never contacted security or returned the tip to

management until she was confronted the following day, and only after Reese returned

and reported the $20 left in her purse. In her deposition, Reese was asked if she was

angry that Plaintiff had placed the $20 in her purse because she knew it was wrong;

Reese answered “Yes.”93 Growe also testified to her understanding of the tipping incident

and Plaintiff’s knowledge of wrongdoing:

              To my understanding, Margo was the first person to be like, no, don’t want
              it, can’t accept tips. And then Daja took the money, brought it to the back.
              I don’t know when she put it in Margo’s purse, don’t know when Christina
              came and she got it, but I do know that when Margo got off at 4:30, she
              called me and she said – she waited until she clocked out and she said,
              please come and meet me by the time clock, which was again weird
              because they had just left me in the office. So, called me when she got to
              the time clock and she said here, take this money, she said I told Daja I
              didn’t want it, she put it in my purse, I know we can’t accept tips. And I
              reported it to Erica.94

Plaintiff fails to offer any competent summary judgment evidence to controvert the


                                                            
92
   Rec. Doc. No. 32-21 at 10 (Deposition of Margo Reese, p. 44).
93
   Id. at 10-11 (Deposition of Margo Reese, p. 45, line 4). 
94
   Rec. Doc. No. 32-24 at 5 (Deposition of Nakisha Growe, p. 24, lines 24-25 through p. 25, lines 1-13).
Document Number: 48610 
                                                                                             Page 15 of 21 
                                                                                                           
 
 


evidence presented by Defendant.

       Accordingly, for the reasons set forth above, the Court finds that Farrar is not a

similarly situated comparator for Plaintiff considering Farrar’s lack of training and

experience on the job and Plaintiff’s primary, culpable role in the tipping incident. Farrar

and Plaintiff were not disciplined differently under “nearly identical circumstances.”

Because Plaintiff has failed to point to a proper, similarly situated comparator, she has

failed to establish a prima facie case of race discrimination. Although the Court need not

go further, assuming arguendo that Plaintiff could establish a prima facie case of race

discrimination, she has failed to overcome Defendant’s legitimate, nondiscriminatory

reason for her termination with pretext evidence suggestive of race discrimination.

              2. Legitimate, Non-discriminatory Reason for Termination

       Defendant has presented a legitimate, non-discriminatory reason for terminating

Plaintiff. Defendant maintains that it investigated the tipping incident, determined that

Plaintiff took all of the money, placed some money in another employee’s purse without

permission, handed a third employee some of the money, and only “confessed” when she

was essentially caught – after learning that Reese had reported the tip. Because this is

a legitimate, non-discriminatory reason for Plaintiff’s termination, the burden would shift

to Plaintiff to demonstrate that Defendant’s proffered reasons are a mere pretext for race

discrimination.

              3. Pretext

       Plaintiff offers several arguments in an attempt to demonstrate pretext; however,

Plaintiff fails to carry this burden. First, Plaintiff claims the Defendant cannot provide any

written proof that the tip policy was furnished to MyChoice Representatives, including
Document Number: 48610 
                                                                                 Page 16 of 21 
                                                                                               
 
 


Plaintiff. However, written proof of Plaintiff’s notice of the tipping policy is irrelevant and

immaterial to the issues before the Court where, as here, Plaintiff has admitted that she

knew accepting such tips violated company policy, and Growe’s testimony that she

trained Plaintiff regarding this policy is uncontroverted. Further, Plaintiff cites no legal

authority for the proposition that an employer must submit written evidence that an

employee was trained in defending a Title VII case.

              Plaintiff also claims Defendant cannot prove that she “incited” any party to accept

any tip.95 This argument is directly controverted by the surveillance video viewed by

Defendant’s investigators and this Court.                      The footage clearly reveals that Plaintiff

attempted to place a $20 bill in Reese’s hand, later placed $20 in Reese’s purse, and

placed a $20 bill in Farrar’s hands. Indeed, Plaintiff removed all the money from the

counter and she distributed the money to her co-workers, one of whom she knew had

expressly rejected the tip.

              Plaintiff contends Reese testified that she was never “formally” told that she was

not allowed to receive tips.96 As stated above, whether training was “formally” given or

not, Reese testified that she was aware that MyChoice representatives were not allowed

to receive tips, and she was angry that Plaintiff attempted to make her culpable in the

tipping incident.97

              Next, Plaintiff argues that the “most compelling” proof of pretext is the testimony of

Boutte who testified that, if you reported a tipping incident, you would not be disciplined

or terminated. Boutte was asked if a MyChoice representative received a tip from an

                                                            
95
   Rec. Doc. No. 33 at 11-12.
96
   Id. at 12. 
97
   See supra footnotes 94 & 95.
Document Number: 48610 
                                                                                             Page 17 of 21 
                                                                                                           
 
 


aggressive patron but immediately reported the tip, would that employee be disciplined.

Boutte responded: “No, because you did the right thing, you followed the steps. You

reported it, security or the manager has taken it or given it to security and then they, as

we stated earlier, did the paid-in.”98 Boutte was then asked if discipline would follow if an

employee received a tip, took it home, but immediately reported it the next day. Boutte

responded:

              I would say no, because you turned in the tip. You should have reported it
              sooner, we don’t have a policy that states you have to – we say immediately,
              so immediately could be vague for anyone. An hour, 30 minutes, five
              minutes. But they know they need to turn it in immediately. So if you’re
              using an example as an hour, I received this tip, I’m turning it in. You didn’t
              leave with it, okay, the manager and security will come in and get it through
              the paid-in. But we will probably do what you call a coaching conversation
              and say hey team member, just know, when you receive this tip you are to
              immediately get your manager or your supervisor to report it as soon as you
              get it. So it would not be disciplined, but just an FYI for future situations.99

              Acknowledging Boutte’s testimony regarding Plaintiff’s culpability, Plaintiff argues

that Boutte changed her story when specifically asked about Plaintiff.100 Plaintiff claims

Boutte’s responses are inconsistent, and she did not treat Plaintiff the way she described

an employee would be coached rather than disciplined since Plaintiff turned in the tip the

following day.

              Contrary to Plaintiff’s characterization, Boutte’s testimony demonstrates her belief

that Plaintiff’s conduct in the tipping incident did not fall under the more innocent

hypotheticals presented above:

                             Q:             No question in your mind, based upon the investigation, that
                                            Daja Nathan took the tips – well, took her tip and intended to
                                            keep that money, right?
                                                            
98
   Rec. Doc. No. 33-10 (Deposition of Nicotra Boutte, p. 32, lines 5-9).
99
   Id. (Deposition of Nicotra Boutte, p. 32, lines 15-25 through p. 33).
100
    Rec. Doc. No. 33 at 13. 
Document Number: 48610 
                                                                                                     Page 18 of 21 
                                                                                                                   
 
 


                             A:             Right, she intended to keep it.
                             Q:             This wasn’t a situation where she was aware of the policy and
                                            she intended to return it to management as soon as she was
                                            able to do so.
                             A:             Correct, she did not do that.
                             Q:             Okay. She may have returned it later on in the day, but that
                                            was only because - -
                             A:             She got caught?
                             Q:             -- she got caught?
                             A:             Yes.101

              The Court finds no inconsistencies in Boutte’s testimony. Notably, Plaintiff does

not challenge the veracity of Boutte’s testimony that Plaintiff did not voluntarily report the

tip but rather turned it in only after she was “caught;” rather, Plaintiff maintains that Farrar

was also “caught” and, thus, should have also been terminated. Remarkably absent from

Plaintiff’s pretext argument or evidence is an explanation why Plaintiff took the money

and distributed it to her co-workers rather than immediately reporting the tips to security

as she knew was required. Plaintiff has not offered any summary judgment evidence that

would mitigate against her role in the tipping incident or explain why Defendant’s

investigation as to her culpability was incorrect.                          She simply doubles down on the

meritless argument that, because she was terminated, Farrar should also have been

terminated. Defendant has submitted reasonable, legitimate reasons for its decision to

terminate Plaintiff and discipline Farrar, and the record is completely devoid of evidence

that these business determinations were a pretext for race discrimination.

              Particularly fatal to Plaintiff’s pretext claims, there is absolutely no evidence that

any of Defenadant’s actions were taken on the basis of Plaintiff’s race. Plaintiff utterly

ignores the fact that both Growe and Boutte, who made determinations as to Plaintiff’s


                                                            
101
      Rec. Doc. No. 36-3 at 2 (Deposition of Nicotra Boutte, p. 43, lines 4-17).
Document Number: 48610 
                                                                                                    Page 19 of 21 
                                                                                                                  
 
 


culpability in this matter, are African-American females. Indeed, Boutte was asked to

explain her recollection of the tipping incident and why she determined that Plaintiff should

be terminated:

              Well, clearly because she took it and was clear that she knew she was not
              supposed to take it. And then for her to go in and put the money in another
              team member’s personal item without her knowledge or permission granting
              her, the permission to put it in her purse was a no, because she shouldn’t
              have been going through her personal items, and for her to tell her, you
              know, we’re not supposed to take this money, you took it anyway, it’s not
              worth losing your job over, what she states, because you can lose your job
              over taking a tip, clearly shows that she did understand that she wasn’t
              supposed to take that tip, and she was supposed to report it.102

              White (Caucasian), Growe (African-American), and Boutte (African-American) all

held supervisory or managerial positions over Plaintiff. The record evidence establishes

that all three determined that Plaintiff knowingly and intentionally violated the tipping

policy and that she should be terminated. There is no summary judgment evidence before

the Court demonstrating that Plaintiff’s race in any way played a role in her termination.

Furthermore, whether the Court views Defendant’s investigation, determinations, and

employment decisions as to Plaintiff as wrong or incorrect is not the issue. The only

question before the Court is whether the Defendant’s findings and decisions were illegally

motivated by Plaintiff’s race. The Fifth Circuit cautions that courts are not in the business

of second guessing business judgments,103 and the Court declines to do so here.

              There being no material issues of fact in dispute, the Court finds that Defendant is

entitled to summary judgment on Plaintiff’s race discrimination claim.




                                                            
102
       Rec. Doc. No. 28-16 at 2 (Deposition of Nicotra Boutte, p. 40, lines 15-25 through p. 41, lines 1-3). 
103
       Walton v. Bisco Indus. Inc., 119 F.3d 368, 372 (5th Cir.1997).
Document Number: 48610 
                                                                                                   Page 20 of 21 
                                                                                                                 
 
 


              C. Title VII Hostile Work Environment & Retaliation

              In her Opposition, Plaintiff failed to respond, address, or even mention her hostile

work environment and retaliation claims.104 Notably, Plaintiff fails to provide summary

judgment evidence to establish a prima facie case for either of these claims. Accordingly,

these claims are deemed abandoned, and Defendant is entitled to summary judgment on

both claims. The law is clear that “[f]ailure to address a claim in response to a defendant’s

summary judgment motion constitutes abandonment of the claim.”105 Moreover, the

Court notes that Plaintiff’s hostile work environment and retaliation claims would likely fail

on the merits for the same lack of competent summary judgment evidence demonstrating

a racial pretext for Defendant’s employment actions as explained above regarding her

race discrimination claim.

III.          CONCLUSION

              For the reasons set forth above, the Motion for Summary Judgment106 filed by

Defendant is GRANTED. Plaintiff’s case is dismissed with prejudice. The Pretrial

Conference set for November 27, 2018, and the Jury Trial set to begin on December 10,

2018 are hereby CANCELED. Judgment shall be entered accordingly.

              IT IS SO ORDERED.

              Baton Rouge, Louisiana, this 14th day of November, 2018.

                                                                   S
                                                               ________________________________
                                                               SHELLY D. DICK
                                                               CHIEF DISTRICT JUDGE
                                                               MIDDLE DISTRICT OF LOUISIANA

                                                            
104
    A single reference to retaliation appears in Rec. Doc. No. 33 at 5.
105
    Valenza v. Wal-Mart Stores, Inc., No. 16-2469, 2016 WL 7407178 at * 4 (E.D. La. Dec. 22, 2016)(quoting
Vela v. City of Houston, 276 F.3d 659, 678-79 (5th Cir. 2001)).
106
    Rec. Doc. No. 32.
Document Number: 48610 
                                                                                            Page 21 of 21 
                                                                                                          
 
